On tiik Merits.
Todd, <1.
This appeal involves only a single question of law, and 'that is whether the plaintiff’s petition discloses a cause of action.
The plaintiff alleges in substance, that she is sole heir of Bernhard II. Meyer, deceased, and only issue of his marriage with her mother, also ■deceased.
That her said father contracted a second marriage after the death of '.his first wife—mother of petitioner—with the defendant who survived him. That, during this marriage, property was acquired, personal and real, which was placed in the name of the defendant, but belonged to the community resulting from said second marriage, and of one undivided half of which petitioner was the, owner by inheritance from her father. She prayed to be so declared and for a partition of the same.
The suit was dismissed on an exception of no cause of action, and plaintiff appeals.
The record does not show the reasons of the judge for maintaining the exception.
Thejiappellant’s counsel argued that it was because he was of opinion that there was an illegal cumulation of separate causes of action in ■one suit. The. defendant’s counsel deny this and admit that there was no such illegal cumulation of separate demands, hut contend that the suit was dismissed for the reason, that no action would lie for a partition of community property daring the, existence of the usufruct of the surviving widow over the portion belonging to the deceased husband’s estate and claimed by the plaintiff herein.
There is no evidence whatever in the record and the question touching the cause of action must be determined from the face of the pleadings. These we have carefully examined, and it does not appear from anything therein, that the defendant has any usufruct of the pro. •perty in question. Such fact is asserted neither in the petition nor the exception; nor is there any other fact alleged, such for instance, as there being issue of the second marriage, and the husband not liavingdisposed of his share of the community by last will, from which a presumption of such usufruct in the surviving widow could he drawn. See R,. S. See. 3708. '
*376The argument of the counsel on both sides, .therefore, seems gratuitous, at least uncalled for by anything in the pleadings, which for the purposes of the exception, we must consider as disclosing all the facts relied on respectively by the parties litigant..
Looking then to the petition, we think it discloses a substantial cause of action. If its averment are true, the plaintiff is the owner of one undivided half of the property belonging to this community at the time of its dissolution. If so, she lias a right to demand a partition, unless some obstacle is opposed thereto. If we look to the exception, it simply denies a cause of action without mentioning any opposing right whatever, in the defendant to sustain such denial, and admits by its legal effect the truth of plaintiff’s averments.
The existence of issue of the first marriage, and the absence of issue at the second, and of any testamentary disposition by the deceased in favor of his surviving wife, exclude the possibility of the existence in her favor of the usufruct of his undivided share of the community property.
There were other exceptions to the action, which were not passed on by the judge a quo, and which we do not consider, even could we do so without evidence, necessary to their determination.
It is, therefore ordered, adjudged and decreed, that the judgment of the lower court maintaining the exception of no cause of action, be annulled, avoided and reversed, and the said exception overruled and the case remanded to be proceeded with according to law, the costs of appeal to be paid by defendant and appellee.